Citation Nr: 1128487	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  10-08 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of burns to the hands.

2.  Entitlement to service connection for urinary urgency, claimed as bladder problems.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to October 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to increased ratings for service-connected bilateral thumb disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's service connection claims.

First, the Veteran contends that he is entitled to service connection for residuals from burns sustained to both hands in service as a result of a fuel explosion.  In written statements, the Veteran reports that as a result of the burns to his hands in service, he suffers from residual scarring, pain in his hands and fingers, and residual arthritis, described as popping, in his thumbs.  Preliminarily, the Board notes that in a July 2008 rating decision, the Veteran was granted service connection for degenerative joint disease of the thumbs, also claimed as pain and popping in the hands bilaterally.  Therefore, the Board will proceed with the Veteran's claim as one for residual scarring as a result of his burns sustained to his hands in service. 

The Veteran's service medical records show extensive treatment for first and second degree burns to the hands and face following a fuel explosion in September 
1992.  The Veteran was treated with Silvadene and physical therapy.  A September 1994 periodic service examination report shows a finding of a scar on the Veteran's back but does not indicate the presence of any scarring on the hands.  On a June 2007 report of medical assessment, the Veteran reported hand problems associated with the explosion in service.

The Veteran attended a VA general medical examination in November 2007.  The examiner noted a history of burns to both hands following an explosion in service.  It was noted that the Veteran received second degree burns to his hands and his right upper arm and a third degree burn over the dorsal aspect of his left hand.  No skin grafting was required.  The examiner noted that the areas had resolved and there had been no treatment over the past several years.  On physical examination of the skin, the examiner did not note the presence or absence of any scarring on the hands.  The examiner diagnosed post second degree burns of the hands, resolved.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate examination or notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Here, the service medical records document burns sustained to the Veteran's hands in service, and the Veteran has provided competent lay evidence of current scarring on his hands.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398 (1995).  Although the Veteran was afforded a VA examination in November 2007, that examiner did not comment on the presence or absence of scarring on the hands.  The absence of a finding cannot be construed as a finding that the condition does not exist.  Hampton v. Gober, 10 Vet.App. 481 (1997)(because the report from the VA disability examination contained no express findings regarding the appellant's left knee, it cannot plausibly support a finding that the appellant does not have a current left knee condition).  As it remains unclear to the Board whether the Veteran has residual scarring from burns sustained to his hands in service, the Board finds that a new examination is necessary in order to fairly decide the merits of the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Next, the Veteran asserts that he is entitled to service connection for a bladder disability manifested by urinary frequency and urinary urgency.  The Veteran reports that he constantly has the urge to urinate and that he wakes up at least one time during the night to urinate.  In his July 2009 notice of disagreement, the Veteran reports that his urologist has diagnosed him with interstitial cystitis, to which he attributes his urinary symptoms.

Service medical records show that in June 1997, the Veteran had an increased urge to urinate with post void fullness.  A provisional diagnosis was made of prostatitis and a urinalysis and urological evaluation were recommended.  Thereafter, service medical records dated from July 2002 to June 2005 show ongoing urinary complaints to include frequency, dysuria, a sensation of incomplete bladder emptying, as well as complaints of suprapubic discomfort.   The Veteran was variously diagnosed with prostatitis, Type III chronic prostatitis, and chronic pelvic pain syndrome.  A cystoscopy performed in May 2003 revealed a slight friable area at the apex of the prostate.  The physician indicated possible interstitial cystitis and recommended a cystoscopic hydrodistention and bladder biopsy.  In February 2005, it was noted that the Veteran's bladder capacity was very limited under anesthesia during cysto/hydro distension of the bladder.  At that time, chronic pelvic pain syndrome was diagnosed.  On a June 2007 report of medical assessment, health care provider comments included a notation of prostatitis.

The Veteran was afforded a VA general medical examination in November 2007 during which he reported an onset of bladder problems in 2002 to 2003 with pain on urination and some abdominal pain associated with hematuria.  The examiner noted that cystoscopy and cystogram at the time were normal.  Regarding his current symptoms, the Veteran reported daytime urination four to five times per day and nocturia one time per night.  There was some slight incontinence occasionally after urination and occasional hesitancy, but no dysuria or change in stream.  The Veteran reported treatment on numerous occasions for recurrent prostatitis.  The examiner also noted a prior diagnosis of probable interstitial cystitis due to the painful urination, but indicated that a CT urogram done in April 2003 was normal.  A diagnosis was made of urinary urgency without objective residual.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, service medical records document ongoing urological complaints throughout service with associated diagnoses to include prostatitis and chronic pelvic pain syndrome.  There is also a suggestion in the service medical records of possible interstitial cystitis, although there does not appear to be confirmation of that diagnosis in the record.  The Veteran has provided lay evidence of current urological symptoms and has further indicated that he was diagnosed with interstitial cystitis by his urologist.  While the Veteran is competent to testify regarding his current symptoms, he is not competent to diagnose or to relate any current urinary symptoms to his active service.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Although the Veteran was afforded a VA examination in November 2007, that examiner did not relate the Veteran's urinary urgency to service or to any other disability, including the numerous diagnoses in the service medical records of prostatitis and pelvic pain syndrome.  In fact, it does not appear from the November 2007 examination report that any testing was performed during the examination to determine the etiology of the Veteran's urological symptoms or to confirm or rule out a diagnosis of prostatitis or interstitial cystitis.  As it remains unclear to the Board whether the Veteran's urinary frequency and urinary urgency are related to his active service,  the Board finds that a new examination is necessary in order to fairly decide the merits of the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Board notes that no post service treatment records have been associated with the Veteran's claims file.  Therefore, on remand, the Veteran should be asked to identify any provider that has treated him for residuals of burns sustained to the hands or his urological symptoms and, if necessary, complete an authorization for the release of those medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all VA medical records from any VA facility where the Veteran has reported receiving treatment.  

2.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to residual scarring of the hands or a urological disability.  All attempts to secure those records must be documented in the claims folder. 

3.  After the above development has been completed, schedule a VA examination to determine the nature and etiology of any scarring found on the Veteran's hands.   The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  The review should be noted in the examination report.  The examiner should provide a complete rationale for any opinion provided.  Specifically, the examiner should comment on the presence, nature, and etiology of any scars located on the Veteran's hands and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current scars are related to the burns sustained as a result of the September 1992 fuel explosion in service.

4.  Schedule a VA examination with the appropriate specialist to determine the nature and etiology of any urinary frequency and urinary urgency.  The claims folder should be reviewed and that review should be indicated in the examination report.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, which show diagnoses of chronic prostatitis, pelvic pain syndrome, and possible interstitial cystitis.  All indicated studies should be performed.  Specifically, the examiner should provide the following: 

(a)  Diagnose any current bladder abnormality, including urinary frequency and urinary urgency.

(b)  State whether it is it at least as likely as not (50 percent probability or greater) that any bladder disability first manifested in service or is otherwise related to any aspect of the Veteran's active military service.  The examiner must consider the Veteran's lay statements regarding a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

5.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


